POEM

SMITH, Chief Judge.
There are strange things done in the midnight sun,
By the men who rock do crush,
The Arctic trails have their contractor tales,
That would make your aggregate blush,
The Northern Lights have seen queer fights,
But the queerest they ever did see,
Was the suit on the marge of the Aleutian’s barge,
When Neal opposed the Navy.
A bunch of the contractor boys were whooping it up in a quarry by Clam Lagoon,
The kid that handles the big jaw crusher was hitting a jag-time tune,
Back of the bench, in a plaintiffs brief filed in the new Claims Court,
Sat Dangerous Tony Neal, who was in it for more than the sport,
And watchin’ his luck was a promisee,
The Lady we call the U.S. Navy,
Out lookin’ for a friendly port,
When out of the night, which was fifty below, and into the court with a glare,
There stumbled a contracting officer, dog-dirty and loaded for bear,
He tilted a poke of dust on the bench, and called for a long deposition,
*585Number four fine, it seemed to play, though that wasn’t the plaintiffs position.
Now a settled ease is a friendly face,
In a land of hard rock and men,
But positions are harder than #4 rock, in the times of now and then,
And settlement fell through the grizzly bars, again, and again, and again,
While the Navy’s hard sword never turned to a soft feathered pen.
The thought came back of an ancient wrong, and it stung like a frozen lash,
And the lust awoke in the plaintiffs heart to sue and sue for the cash,
Then all of a sudden the talking stopped, it stopped with a thunderous crash,
A crash and a crush, and much aggregate mush were stilled in a courtroom’s hush,
With the air full of memos and dust and mail,
And a ROICC and an EIC, and down the pike the case was ready to sail.
Number four coarse, in a voice so hoarse, you could barely hear it rail,
No its fine, on the dotted line, replied the Navy’s clearest wail,
From Muckluek Bay on Adak Isle to a surety’s icy heart,
The shooting began, with never a man, to settle a claim from the start.
Now a deed undone is a debt begun,
And a trial has its own stern code,
So I ducked my head to avoid the lead,
The lights went out, with a bitter shout,
And both lawyers blazed in the dark,
Then a paralegal cited, and the lights alighted,
But both counsel lay stiff and stark.
Now this sad tale of memos and mail,
Needn’t have ever occurred,
But a typo seen, and a word between,
Would have all this deterred.